Martin. J.
delivered the opinion of the court. The petitioner instituted this suit, as one of the creditors of the insolvent, in order to set aside the proceedings of the meeting; of the creditors, 1 ; ® ** . ' on the ground that they were recorded in the ** . French language. The district court having accordingly set them aside, the syndics have brought the present appeal.
It appears to this court that the decision appealed from is perfectly correct. The proceedings of the meeting of the creditors, of an insolvent, are judicial proceedings. They are ordered by the court, and constitute a part of the proceedings in the suit, instituted- by the debtor against Ins creditors, and are the bas's on which rests the judgment which terminates it. They, therefore, are a part- of those written proceedings which are required to be promulgated, preserved and conducted in the language in which the constitution of thé United States is written. Const, art. 6, $ 15, 1, Martin’s Digestía.
It is, therefore, ordered, adjudged and de-*410that the judgment of the district court be 25 affirmed with costs.
ffennen for the plaintiff, Grymes for the tie* fendants.